DETAILED ACTION
	Claims 6 and 7 of the previous notice of allowance contain 112 rejections. The amendment below corrects the issues.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Melanie Rauch on 3/5/2021.
The application has been amended as follows: 
In claim 1, added “including a first electric conductor layer” after --at least one electric conductor layer--
In claim 7, deleted “in particular a roller application”
REASONS FOR ALLOWANCE
Claims 1-11, 18 and 19 are allowed.
The reasons for allowance are the same as indicated in the previous notice of allowance. The examiner was unable to find prior art teaching the formation of a primer, electrical conductor, varnish layer and electrically polarizable layer where the electrical conductor and polarizable layer use a wet-on-wet technique and the primer and varnish layers are applied by roller application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712